Citation Nr: 1723160	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-06 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, variously diagnosed.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1981 to August 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Veteran filed a Notice of Disagreement in June 2010.  A Statement of the Case (SOC) was issued in March 2011.  The Veteran filed a VA Form 9 in March 2011.  

The Veteran testified before the undersigned at a February 2012 travel Board hearing.  The transcript is associated with the file.

The Board re-opened the previously-denied claims of entitlement to service connection and remanded in May 2014 for additional development; the matter was later remanded in June 2016.  A supplemental SOC was issued in October 2016, continuing the denial of the claims.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's bilateral ankle disorders are related to his service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for establishing entitlement to service connection for bilateral ankle disabilities are met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board's decision to grant the Veteran's claims of entitlement to service connection for left and right ankle disorders is completely favorable, no further action with respect to this issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

II.  Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by the service record, the official history of each organization in which such Veteran served, treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background 
 
The Veteran's service personnel records show that he served as an infantryman during his active duty service.  His DD Form 214 also shows that he completed the Airborne course and received the Parachute Badge.  Service treatment records reflect an August 1983 complaint of pain in the dorsal surface of the right foot, an October 1983 injury to the left ankle, and multiple reports of pain in the bilateral feet.  In November 1981, the Veteran was prescribed ankle braces after seeking medical attention for painful feet.  He was assessed with pes cavus and tendernitis tarsal extendors.  A radiographic report noted that the Veteran injured his left ankle in October 1983 and that he re-injured it again in December 1983.  The x-ray results were noted to be within normal limits. According to a July 1984 memo, the Veteran elected not to undergo a medical examination prior to separation.

Post-service, private treatment records dated September 2005 from physician, T.K., M.D., show post-operative treatment for left ankle surgery for arthritis and instability.  In June 2005, the Veteran received medical treatment in connection with Workman's Compensation, in which the Veteran complained of ankle pain, stating that 6 or 7 months ago he stepped off his porch and twisted his ankle.  He stated that since that time he has noticed instability and pain in the left ankle.  The Veteran denied any problems with the ankle prior to the injury.  The examiner diagnosed a chronic left ankle strain.  Post-surgery treatment records dated August 2005 show a diagnosis of chronic sprained left ankle with posttraumatic arthrosis.

Private treatment records dated April 2007 from physician, S.H., M.D., show a consult for the left ankle in which the physician opined that the Veteran likely had an old distal tibial fracture healed into varus, along with varus heel, and continuing problems with ankle instability.  X-rays revealed medial arthrosis with some cartilage remaining in the lateral portion of the ankle joint, with significant spurring in the anterior ankle joint on both the talus and talar surfaces.

A note dated February 2010 from private treating physician R.E., M.D., states that the Veteran's medical records and service records were reviewed, and it was his opinion that the Veteran's right and left ankle pain was as likely as not to be service connected.  

In his February 2012 Board hearing, the Veteran testified that while in service, he was a paratrooper and executed many parachute jumps.  The Veteran stated that his ankle problems began after he began jumping from planes in the military.

In June 2014, the Veteran underwent a VA examination in conjunction with his claim.  The examiner noted the left ankle arthrodesis and a normal right ankle.  The examination report contained the Veteran's medical history, including his account of jumping out of airplanes as a paratrooper and landing on his ankles, resulting in pain and difficulty walking.  The examiner stated the Veteran was treated one time in service for ankle problems and was diagnosed with unrelated tarsal extendors.  As his service treatment records were absent of any evidence of treatment or diagnoses of a bilateral ankle disability, she found that it was less likely as not that his current ankle conditions were due to service. 

In December 2015, VA treatment notes documented the Veteran's complaint of left and right ankle pain.  He reported jumping on average five times a week from 80 feet or more and landing on his ankles and feet.  He stated that he has aches and pains that never stopped.  

A letter dated May 2016 from private treating physician S.H., M.D., states that the Veteran had a leg injury from a motorcycle accident prior to service, but then completed many parachute jumps.  The physician referenced the service treatment records showing continuous foot pain while in service.  He stated there certainly had to be a contribution to the eventual arthrosis of the ankle joint necessitating fusion on the left side.  He also felt it also contributed to the mild arthrosis of the talonavicular and ankle joints on the right side.  He opined that there was a definite contribution to the arthritic changes in the Veteran's ankles as a result of his military career, including parachuting.  

In June 2016, the Veteran submitted a statement describing his experiences in service.  He stated that when they jumped, he had a 75 pound ruck sack as well as a M60 strapped to him.  He described the force of the landing and how it felt like he had jumped off of the first story of a building on to a concrete sidewalk.  The Veteran stated that he jumped out of an airplane at least 150 times during his time in the Army.

In July 2016, the Veteran underwent further VA examination, as the previous June 2014 examination report inaccurately stated that the Veteran only received treatment once in service for an ankle condition.  Upon review of additional records, the same examiner stated that her initial opinion remained that the in-service injury was deemed acute and transitory.  Her conclusion was unchanged that it was less likely than not that the current ankle condition was due to service.  

An August 2016 VA treatment note assessed right ankle degenerative joint disease and lack of stability secondary to the left lower extremity being lower than the right.  The assessment noted that the Veteran had a traumatic event while in the military. 

Analysis 

As an initial matter, the existence of a present disability in each ankle is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  These records show the Veteran has currently diagnosed left and right ankle conditions.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The evidence also shows that there was in-service injury to the Veteran's left and right ankles.  Service treatment records reflect that the Veteran was prescribed ankle braces in November 1981 and sought treatment for the left ankle in October 1983 and December 1983.  The Veteran has competently and credibly described jarring his ankles upon landing resulting in pain after jumping from airplanes and towers in training.  This injury is consistent with the Veteran's service, and as such, the in-service element has been met.  38 U.S.C.A. § 1154(a).  

The Board will next address the question of whether the evidence demonstrates that the Veteran's current bilateral ankle disorders are related to his period of service.

In this case, there are medical opinions for and against the Veteran's claims. Weighing against the claim is the VA examiner's opinion, as contained in the June 2014 and July 2016 examination reports.  The Board notes that the VA examiner's rationale was centered around the transitory nature of the Veteran's documented ankle complaints in service; it did not address the Veteran's contention that his current ankle conditions are the result of repeated jumps as a parachuter. 
Weighing in favor of the claims are the February 2010 and May 2016 opinions from the Veteran's private treating physicians.  While Dr. R.E. did not provide a rationale in support of his February 2010 opinion, it corroborates Dr. S.H.'s May 2016 opinion with a rationale in support of a nexus between the Veteran's current ankle disorders and his service.  

The Board finds that the evidence of record is at least in equipoise on the question of whether the Veteran's current bilateral ankle disabilities are related to service.  The Board further finds that the Veteran's assertions regarding the onset of his bilateral ankle disabilities in service are credible, and corroborated by his personnel records reflecting Airborne training and parachuting duties and service treatment records reflecting complaints of ankle pain.

Given the foregoing, the Board finds that the evidence is at least in equipoise on the material question of whether the current left and right ankle disorders are etiologically related to an incident of the Veteran's military service.  In such cases, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Resolving reasonable doubt in favor of the Veteran, all three elements necessary for service connection have been met.  Accordingly, service connection for left and right ankle disabilities is warranted.


ORDER

Entitlement to service connection for a left ankle disability, variously diagnosed, is granted.

Entitlement to service connection for a right ankle disability is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


